Title: Thomas Appleton to Thomas Jefferson, 10 November 1818
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Leghorn
10th November 1818—
          
          my last letter, Sir, was under date of the 26th of August, acknowledging the receipt of one from you of the 4th of April, under cover of a few lines from mr Vaughan; mentioning that he then inclos’d a bill of exchange, by your order, for 2415– francs; but on my opening the letter, no bill was found contain’d therein;—I have ever Since been most anxiously waiting to receive one of the Sets of exchange, in order to pay the interest due to madme Pini, whose means, are, I believe, on a level with her expences, but the delay of the payment, has occasion’d her some degree of disappointment.—By the first vessel bound to any Southern port, I shall convey to you, the two artists you are desirous of obtaining; and I hope, Sir, you will find them corresponding, in all respects, to the wishes you express’d in your letter.—Giacopo Raggi, the elder of the two I have procur’d, is in his 45th year, and very able in his profession as Architect.—he is capable of cutting the columns of every order of Architecture, in which are, and in which are compris’d pilastres, cornice, basement, piedestals; indeed all those members, which come within the denomination of “il Solido;” After these, another order of workman is requir’d, which is term’d in italian “Ornatista,” who performs all the ornamental parts of the columns.—for this latter work I have Selected the cousin of the Architect, whose name is michele Raggi, of the age of 35, and equally able in his profession.—they have both been warmly recommended to me by particular friends of mine at Carrara, and who are themselves, the first architects of the City.—they appear in great vigour of health; and their morals are irreproachable.—they are both married; the former leaves for the present here his wife and daughter; while the latter who has been lately married, will take his wife with him; but they, as yet, have no children.—I have therefore stipulated, agreeably to your instructions, that they shall be provided during the term of three years, with a suitable lodging and diet, and five hundred and twenty-five Spanish dollars; each annually.—they are in their separate branches, greatly superior to any who have hitherto been sent to the U. States; and their salary is not more than one half of what others have been allow’d.—they will carry with them all their necessary instruments of working; together with many plans and models of architecture.—in a word, Sir, before they depart, a notarial act of the most binding sort, will be sign’d by them, and a copy sent to you.—You are sensible, Sir, that it is extremely difficult, if not impossible, to find any of this order of men, who are to leave, perhaps, forever, their native country, without anticipating some portion of their first year’s salary; I shall therefore be compell’d to advance, to each, about=150– dollars, to prepare them for so great an undertaking.—It is also, the universal custom among our merchant-captains, to receive the passage-money before sailing, which I presume, will be—100– dollars each; so that, at least, 500– dollars will be requir’d; and no bill, however good, on the U:S, can be dispos’d of, at less than 10 ⅌Ct discount; and this I shall be compell’d, I presume, to allow to the purchaser:—I believe that neither of these artists require any incitement to conduct themselves with honesty and good faith; but I have made to them a sort of homilie, which seems to have deeply impress’d their minds; that their happiness, at least in this world, depends on an undeviating observance of honor and fidelity.—there is now but one american-vessel in port; and which is bound to India—indeed, never has there been a period, during the 20 years I have resided here, that the commerce of all ports of the mediterranean was at so low an ebb, as at the present time; however, by the first vessel, the artists shall be sent; and, depend Sir, every proper precaution shall be taken, that they may be safely consign’d into your hands.—.—A few days since died in this city, mr Joseph Barnes, a native of Virginia, and who many years ago, was appointed as consul in Sicily; but from some unaccountable reasons, he never took possession of his consulate.—He has resided here for the last eighteen years, and inseperably united, with a Singularly mysterious englishman, with whom he came from England; and from whom, I believe, he has never been seperated a single day, in all this long period of time.—they brought here, I have reason to think, about—100,000– dollars and their occupation has chiefly been, an usurious discounting of notes, and other similar dealings; but all their transactions have been so envellop’d in impenetrable obscurity, that they drew on themselves, the continu’d watchfulness of government, and something very distant from esteem and respect of the whole city.—their dress and mode of living was that of the most extreme misery, while they were known to have many thousand pounds at their command.—Every part of their business was carried on in the name of Joseph Barnes; and his unexampled associate, a certain E. I. Newton appear’d only as his friend and counsellor; and thus this impenetrable secrecy has remain’d, and is buried with him.—They had no counting-room, or any visible place of transacting their concerns, but in the streets; and in their attic Story in the suburbs, where they resided, no mortal, for many years, has enterd but themselves.—As I have before said, every paper is in the name of mr Barnes; and Newton, ever ’till now, has denied having any interest or concern therein; but it was generally thought, that Barnes was, for the most part, a cover to Secure the property during the period of french authority; and Since that time, from creditors of N— in England.—At least, this is what Newton now asserts, and that no part belong’d to Barnes: to whomsoever it appertains will shortly be determin’d.—the laws of Tuscany do not allow a foreign accredited agent, to place the Seals of his government, within the city; it is only permitted on board of the vessels of his nation.—thus I applied at an early hour on the morning of his interrment, to the Chancellor of the tribunal, and a Commissary, assisted by magistrates, plac’d the Seals of government on all the rooms of the appartment, at my instigation—a “Curatore,” has been nam’d by the tribunal, and in the course of a few days they will proceed in my presence to the examination of the papers, in which I apprehend much confusion, knowing as I well do, their great irregularity in all their transactions.—if Newton was really the proprietor, there are great appearances that he has no legal document from Barnes acknowledging the former as the owner—indeed, the terror he is in, seems a strong confirmation of our suspicions.—It is impossible to form any correct estimate, what may be the amount of the property; but I should judge it to be somewhere between 30 and 50,000– dollars, although they experienc’d severe losses from embracing hasardous speculations; which promis’d large interest, and in which they were the dupes & victims; for they were often the prey of artful & designing men, who knew their avarice.—
          mr Barnes had been for many months, apparently declining in health, though he constantly denied having any complaint, and even in this State, he would devour like a starving wolf if invited at a dinner; but when at his own expence, his diet was confin’d almost intirely to bread and water.—Such, indeed, of late years, was his disgusting appearance, that I believe his body has not been cover’d with a shirt, for a single day, until that of his interrment.—It seems he died the Second day after his confinement; but it cannot be discover’d how he finish’d his life, as no one was present, but his associate, who never tells a truth but when off his guard.—No physician was call’d, nor was his death known until the third day after his discease, when Newton inform’d me, in order to take the necessary steps for his burial—I immediately applied to the protestant Chaplain, who has the care of the burying-ground, and measures were taken to inter the body the following morning; but the state of putrefaction had already made such progress, as requir’d the orders of a magistrate to the porters to place the cadavre in the coffin, & convey him to the ground, where he was buried with as much decency, as the case admitted of; for the manner of his death, and his more extraordinary life, had drawn round his house, an innumerable rabble, as it was well known to all his wretched neighbourhood.—I have been thus particular, Sir, in order that you might Select Such parts, as you may judge proper, to communicate to his Son, who mr Barnes often told me he left in Virginia.—I now proceed to what is important at the present time; and which is, as to the property which may be found.—my opinion is much in favor of mr Barnes coming into possession of a part, if not the whole.—Some Small expence, therefore, will be necessary—it will, of course then be requisite, should mr Barnes be desirous of the continuance of my Services, that he Should Send to me, his full powers, in legal form; and at the Same time, open a credit for the expence, Say about One hundred dollars; which, I presume will be sufficient.—the surest mode of conveyance will be to send the letters; by duplicates, to the care of mr Samuel Williams, American-merchant, No 13—Finsbury square London; from whom I shall receive them by post, in the course of a fortnight.—
          I have receiv’d from your friend mr Vaughan, many books, and diplomas for Vienna, Turin & Pisa, which have been faithfully transmitted; and I have, in return, receiv’d from the university of Pisa, the history of their institution to be transmitted to him; which I shall forward by the earliest opportunity.—The president has express’d to me in a letter, how greatly desirous he is, to cultivate this mutual intercourse of information with the accademies of the u:S—it has compell’d me, of course, to reply, in which, I have ventur’d to assure him, that he will find a very sincere reciprocity.—Accept, Sir, the expressions of my very great esteem & respect.
          Th: Appleton
        